                                                                                         FILED
                                                                                2018 Nov-13 AM 11:53
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

LACY SLATE, JR.,                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 6:17-cv-01272-MHH-SGC
                                          )
DR. BRIAN CHRISTINE, et al.,              )
                                          )
      Defendants.                         )

                          MEMORANDUM OPINION
      On July 28, 2017, pro se plaintiff Lacy Slate, Jr. filed this action against

defendants Brian Christine, Rebecca L. Holmes, St. Vincent’s Hospital, and

Brookwood Medical Center. (Doc. 1, p. 1). Mr. Slate also asked for permission to

proceed in forma pauperis. (Doc. 2).

      The magistrate judge to whom this case originally was assigned granted Mr.

Slate’s in forma pauperis request on October 17, 2017. (Doc. 5, p. 2). The

magistrate judge pointed out several pleading and jurisdictional deficiencies in Mr.

Slate’s complaint and ordered Mr. Slate to file an amended complaint. (Doc. 5, pp.

2-7). Mr. Slate did so on May 11, 2018. (Doc. 9).

      The magistrate judge reviewed Mr. Slate’s amended complaint and

recommended that the Court dismiss without prejudice Mr. Slate’s amended

complaint for lack of jurisdiction. (Doc. 10, p. 1). The magistrate judge explained
that Mr. Slate’s complaint does not contain a claim based on federal law, and Mr.

Slate’s factual allegations do not suggest that this Court may exercise diversity

jurisdiction over Mr. Slate’s state law action. (Doc. 10).

      The magistrate judge advised Mr. Slate of his right to object to her

recommendation within fourteen (14) days. (Doc. 10, p. 9). To date, Mr. Slate has

not objected to the magistrate judge’s report and recommendation.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      Based on its review of the record in this case, the Court finds no

misstatements of law in the report and no plain error in the magistrate judge’s

description of Mr. Slate’s factual allegations. Therefore, the Court adopts the

magistrate judge’s report and accepts her recommendation.

      The Court will issue a separate final order consistent with this memorandum

opinion.




                                          2
DONE and ORDERED this 13th day of November, 2018.


                        _________________________________
                        MADELINE HUGHES HAIKALA
                        UNITED STATES DISTRICT JUDGE




                            3
